Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 11/4/21.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  Claims 1, 6 and 7 are pending.  
This Action is FINAL, as necessitated by amendment.
  Double Patenting
The double patenting rejection of the claims has been withdrawn.  A proper terminal disclaimer was filed on 3/16/21.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada, JP 2003-168427 A in view of Chesneau et al., US 2018/0138550 A1.
	Okada teaches a nonaqueous electrolyte battery having a positive electrode with an active material, a negative electrode and a nonaqueous electrolyte (abstract).  The nonaqueous electrolyte comprising 1.2 mol/l of LiPF6 as an electrolyte salt and an electrolyte solution which is a mixed solution of propylene carbonate (PC), ethylene 
Okada does not explicitly teach 0.1 wt% or more and less than 5 wt% of tetrafluorooxalate lithium phosphate is added to the electrolyte solution.  However, Chesneau teaches SEI forming additives are known to the person skilled in the art. The electrolyte composition contains a small amount of SEI forming additive, typically from 0.01 to 10 wt.-% of the electrolyte composition, preferably from 0.05 to 5 wt.-% of the electrolyte composition [0031].  Examples of SEI forming additives includes oxalato phosphates such as lithium tetrafluoro(oxalate) phosphate [0074].  
Chesneau further teaches the electrolyte composition for a lithium battery [0097-0098].  The electrolyte composition contains: (i) at least one compound of formula (I), (ii) at least one organic aprotic solvent, (iii) at least one conducting salt, and (iv) optionally at least one further additive. The further additive is different from the compounds of formula (I). The electrolyte composition preferably contains (i) in total 0.01 to 5 wt.-% of compound(s) of formula (I), (ii) in total 60 to 99.89 wt.-% of organic aprotic solvent(s), (iii) in total 0.1 to 25 wt.-% of conducting salt(s), and (iv) zero to in total 30 wt.-% of further additive(s), preferably 1 to 10 wt.-%, based on the total weight of the electrolyte composition [0080-0090].  An example electrolyte composition may contain 1 M LiPF6 in a mixture of ethylene carbonate (EC) and methyl ethyl carbonate (EMC) in a ratio of 3:7 by mass and 0.1 wt% of different electrolyte additives [0113].  
Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because one of skill would 6 based electrolyte solution of Okada because Chesneau teaches SEI forming additives are known to the person skilled in the art [0031].  Furthermore, Chesneau teaches an electrolyte containing LiPF6, EC (cyclic carbonate) and EMC (chain carbonate), in addition to the SEI forming additive (oxalato phosphates such as lithium tetrafluoro(oxalate) phosphate) for use in a lithium battery.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY M DOVE/Primary Examiner, Art Unit 1727